Citation Nr: 1505743	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to September 26, 2006 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO in Wichita, Kansas certified the appeal to the Board.

In an April 2011 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.  In August 2013, the Board remanded the case again to develop additional evidence and adjudicate the case.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

The Board notes that the Veteran was initially represented by the Military Order of the Purple Heart.  In October 2007, he changed representation to the Vietnam Veterans of America.  He again changed representation to the Disabled American Veterans in April 2008.  In April 2009, he appointed Kenneth M. Carpenter, Esq. as his representative.

In September 2010, the Veteran withdrew his request for a Board hearing in Washington, DC.  Accordingly, there is no outstanding hearing request.  See 38 C.F.R. § 27.704(e) (2014).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.





FINDINGS OF FACT

1.  The Veteran was discharged from the United States Army in January 1971.  Upon release from service, he did not file a claim for VA compensation benefits including benefits for a psychiatric disorder.

2.  The Veteran's first claim for entitlement to service connection for PTSD was received at the RO on September 18, 1985.

3.  Upon reviewing the claim, the RO denied the Veteran's claim via a rating decision issued in December 1985.  The Veteran appealed this denial and in June 1986, the Board denied his claim in a final decision.

4.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD in October 1986.  A December 1986 rating decision declined to reopen his claim.  On appeal, the Board issued a final decision in October 1987 denying the Veteran's claim.

5.  On September 26, 2006, the Veteran once again sought to reopen his claim for entitlement to service connection for PTSD.  In an August 2007 rating decision, this claim was reopened and service connection was granted.  A 50 percent rating was awarded and an effective date of September 26, 2006 was assigned.

6.  The RO granted service connection for PTSD in the August 2007 rating decision based in part on new and relevant service department records.  These records existed at the time of the initial final RO decision denying service connection in December 1985, but were not obtained (or available) and associated with the claims file at that time.

7.  The new and relevant service department records included a May 1969 Operational Report, Lesson Learned, from the 23rd Infantry Division for the period ending on April 30, 1969, verifying one of the Veteran's claimed in-service stressors that he received rocket attacks while serving in Chu Lai, Republic of Vietnam.
8.  These additional service department records, by law, allow for reconsideration of the earlier December 1985 rating decision that denied service connection for PTSD.

9.  It is at least as likely as not that the Veteran had PTSD as of October 16, 1986.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of October 16, 1986, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156(c), 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In any event, the Veteran was provided information regarding the assignment of effective dates in a January 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the service treatment records and all identified and available post-service treatment records.  Moreover, as indicated below, the only evidence that could result in an effective date earlier than September 26, 2006 would be evidence from or relating to the time period prior to that date, and there is no claim or indication that here is any such outstanding relevant evidence.

The Board instructed the AOJ to provide notice and assistance to the Veteran with respect to his claim for TDIU in its April 2011 remand decision.  The remand additionally requested that the Veteran be afforded a VA examination to determine the severity and manifestations of his PTSD.  Following this decision, the Veteran withdrew his claim for TDIU in statements dated in September 2011 and October 2011.  A VA examination for PTSD was conducted in June 2012. 

In the Board's August 2013 remand, the AOJ was directed to contact the Veteran and allow him to identify or submit any additional evidence pertinent to his claim.  In addition, the remand instructed the AOJ to provide all the evidence of record to a VA psychiatrist to determine when PTSD is first shown by the medical evidence of record.  In February 2014, the AOJ sent the Veteran a letter requesting that he submit any additional evidence relevant to his claim.  The Veteran did not submit any additional evidence or inform VA that any evidence needed to be requested.  The AOJ also obtained a retrospective medical opinion from a VA examiner, which was rendered in May 2014.  This opinion is adequate for adjudicatory purposes as it considered the entire record and provided an unequivocal opinion based on an accurate factual history and supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Governing Laws and Regulations

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999).

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application for the benefit.  38 U.S.C.A. § 5110(a).  An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  However, an exception exists for claims reopened as a result of new and material evidence in the form of relevant official service department records that had existed and not previously been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1). 

In addition, an effective date for service connection prior to the date of receipt of a claim may be assigned where compensation is awarded or increased pursuant to a liberalizing law or liberalizing VA issue.  38 C.F.R. § 3.114(a)(3).  PTSD was added to the rating schedule as a disability for service connection was available on April 11, 1980.  See 45 Fed. Reg. 26, 326 (1980); VAOPGBPREC 26-97.  Thus, any claim for service connection for PTSD received within one year of April 11, 1980, would receive the earlier date of service connection if entitlement arose prior to April 11, 1980.  As no such claim was received within one year of April 11, 1980, this exception is not available.

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier that the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

The Evidence

In this case, the Veteran's service treatment records (STRs) are unremarkable for a psychiatric disorder.  The January 1971 Report of Medical History reflects that the Veteran did not report experiencing any symptoms of a mental health disorder.

A November 1973 Colorado State Hospital discharge summary stated that the Veteran was admitted for nearly a week after ingesting different pills in an apparent suicide attempt.  The Veteran was also transferred to Colorado State Hospital in March 1974 for psychiatric reasons after being found with pills in his cell.

A February 1976 Kansas Department of Corrections treatment record described the Veteran's mental history from August 1973.  This record noted that the Veteran had a history of threatening suicide and noted the attempted suicide from November 1973.  After attending a sex offenders group in 1974, the Veteran had made progress, but needed to continue to develop his self-esteem, independence, assertiveness, and his tendency to use avoidance.

An April 1979 Kansas Department of Corrections treatment record noted that the Veteran attributed his past sexual offenses to insecurity and fear of losing his wife. The record noted that the Veteran could "bottle up" his frustrations and strike out at others.  The same psychologist noted in December 1980 that the findings of his previous report were still appropriate for the Veteran.  In January 1981, the Veteran reported problems expressing feelings and a perception of social inadequacy in relationships.  He was assessed to have generalized anxiety and guilt.  The same psychologist from April 1979 noted that the Veteran's psychological profile had not substantially changed since his evaluation for a Parole Board appearance in April 1979.

In September 1985, VA received a stressor questionnaire in which the Veteran affirmatively marked each choice of symptom except a concern over controlling his temper and experiencing strong feelings.  Some of the symptoms reported included experiencing nightmares, flashbacks, feelings of numbness, interpersonal relationship struggles, little interest in activities, and feeling hyper-alert or startling easily.

On September 26, 1985, a Kansas Department of Corrections treatment record documented the Veteran's report of difficulty relaxing and sleeping.  He denied self-destructive ideations and showed no evidence of thought disorders or hallucinations.  He was diagnosed with major depression and a treatment plan of medication was noted.

On February 14, 1985, a Psychological Report noted that the Veteran had limited frustration tolerance and displayed aggressive outbursts and assaultive behavior when under pressure.  The report described him as capable, self-centered, and insensitive to others.

A State Reception and Diagnostic Center Evaluation from February 26, 1985 noted that on mental status examination, the Veteran had intact concentration, memory, and abstraction.  The Veteran did not display signs of suicidal or homicidal ideation.  He also denied sensory or perceptual hallucinations.  The evaluation documented sleeping difficulties.  The evaluation stated that starting at age 17, he had a history of incarceration for sexual offenses and was described as suffering from sexual dysfunction.  The Veteran was steadily employed up until his incarceration.

A March 1985 Interdepartmental Memorandum from the Kansas Department of Corrections noted that the Veteran complained of nerves and became tense during a trip to the infirmary.  He explained his condition was "because I'm here at Kansas State Penitentiary."  The record described him as experiencing difficulty adjusting to his 119 year to life prison sentence.  It was recommended that he be evaluated from psychotropic medication.

A lay statement from the Veteran's sister dated in October 1986 stated that the Veteran's demeanor had changed after his Vietnam service.  She noted that he experienced anxiety, seemed distant and depressed, failed to display interest in activities he previously enjoyed, and avoided the subject of Vietnam.

A letter from a team leader at the Salem Vet Center was received by VA on October 16, 1986.  This letter stated that the Veteran had attended an OSP group and was noted to experience nightmares, authority issues, social isolation, startle response, and survivor guilt.  The team leader recommended that the Veteran be evaluated for PTSD by a psychiatrist as he exhibited PTSD symptomatology.  He described these symptoms as moderate in the range of mild, moderate, and extreme.

In a September 8, 2006 letter, the Veteran's psychologist at the Oregon State Penitentiary stated that he had provided the Veteran with treatment for two years.  He noted that the Veteran experienced symptoms of PTSD, including flashbacks, nightmares, and intrusive thoughts regarding Vietnam.  The Veteran was also described as hyper-alert with signs of increased arousal.  He struggled among crowds of people and suffered from sleep problems and depression.  The psychologist opined that the Veteran's PTSD had "not abated since his original claim submitted in 1986."

In May 2014, a VA doctorate level psychologist reviewed the Veteran's claims file and expressed the opinion that the Veteran's PTSD was first shown by medical evidence of record from 1987.  In noting the evidence from 1987, the VA psychologist was referring to the letter written by a Salem Vet team leader.  The Board notes that this undated letter was actually first received by VA on October 16, 1986 and that the VA psychologist was referencing a duplicate copy received on April 7, 1987.  As such, the VA psychologist in fact meant that the first impartial evidence of PTSD was found in the Salem Vet Center letter received on October 16, 1896.  The VA psychologist added that the symptoms since this date were moderate in nature.

Analysis

The Veteran's original informal claim for service connection for PTSD was received by the RO on September 18, 1985.  The RO denied this claim in a December 1985 rating decision.  The Veteran appealed the issue, and the Board denied the claim in a June 1986 decision.  The Veteran was notified of this decision in a June 1986 letter.

The Veteran later filed a claim to reopen service connection for PTSD in October 1986.  A December 1986 rating decision declined to reopen this claim.  The Veteran appealed the decision and the claim was denied in an October 1987 Board decision.  The Veteran was notified of the decision in an October 1987 letter.

The Veteran filed another claim to reopen service connection for PTSD on September 26, 2006.  The RO reopened the Veteran's claim and granted service connection for PTSD in an August 2007 decision.  The RO assigned an effective date of September 26, 2006, which was the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2); 3.400(r).  The decision was based, in part, on the May 1969 Operational Report, Lesson Learned, from the 23rd Infantry Division that the Veteran submitted in October 2006.  As noted above, this report verified one of the Veteran's claimed in-service stressors that he received rocket attacks while serving in Chu Lai, Republic of Vietnam.

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  He, through his attorney, contends that service connection should be effective as of September 18, 1985, the date VA received his initial claim for benefits, rather than September 26, 2006, the date VA received his application to reopen the claim for this benefit.

The Board determined in its April 2011 remand decision that the May 1969 Operational Report, Lesson Learned, from the 23rd Infantry Division was a record as described by 38 C.F.R. § 3.156(c)(1).  The Board's April 2011 finding was based on the fact that the report was a relevant official service department record, it had not previously been associated with the claims file, and there were no indications that the report was not in existence at the time of the initial claim to rebut the presumption of regularity.  38 C.F.R. §§ 3.304(f), 3.156(c)(1); Ashely v. Derwinski, 2 Vet. App. 307, 309 (1992).  Under these circumstances, the effective date will be the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3), (4).

Here, the Board finds that the most competent evidence indicates that the Veteran did not have PTSD until after the date VA received his claim on September 18, 1985.  Although the exact date of onset is not specifically identifiable, the May 2014 VA psychologist determined that the earliest available medical evidence documenting the Veteran as having symptoms suggestive of PTSD is the letter from the Vet Center received on October 16, 1986.  This conclusion is strengthened by the fact that numerous mental health treatment records from before this period were available to the psychologist for review, including records from 1985, but he did not find evidence of PTSD before this date.  Even the September 2006 letter submitted on behalf of the Veteran by his psychologist does not state that his symptoms were present before 1986.  Though the letter refers to the Veteran's "original claim submitted in 1986," the Board cannot speculate that this statement references the Veteran's September 18, 1985 claim as he also submitted a claim to reopen in October 1986.
The Board has considered the Veteran's contentions that his symptoms have persisted since his discharge from service and notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issue in this case of when the Veteran first met the criteria for a diagnosis of PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed Cir. 2007).  Thus, the Veteran, as a lay person, is not competent to diagnose himself.   

As noted above, an award made based all or in part on additional service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Therefore, in the present case, the date entitlement arose on October 16, 1986 is later than the date VA received the original claim.

Accordingly, the Board concludes that October 16, 1986, is the proper effective date for the award of service connection for PTSD. 


ORDER

An earlier effective date of October 16, 1986, for the grant of service connection for PTSD is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


